 17-08264-rdd         Doc 32       Filed 09/06/19 Entered 09/06/19 12:17:57       Main Document
                                                Pg 1 of 8



RICH MICHAELSON MAGALIFF, LLP
335 Madison Avenue, 9th Floor
New York, NY 10017
646.453.7851
Robert N. Michaelson

Attorneys for Plaintiff The Official Committee of Unsecured
Creditors on behalf of the bankruptcy estate of THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
In re:                                                           :
                                                                 :   Chapter 11
THE GREAT ATLANTIC & PACIFIC TEA                                 :
COMPANY, INC., et al.                                            :   Case No. 15-23007 (RDD)
                                                                 :
                                    Debtors.                     :
---------------------------------------------------------------- x
The Official Committee of Unsecured Creditors on :
behalf of the bankruptcy estate of THE GREAT                     :
ATLANTIC & PACIFIC TEA COMPANY, INC., :
et al.                                                           :   Adv. Proc. No. 17-08264 (RDD)
                                    Plaintiff,                   :
                                                                 :
                  v.                                             :
                                                                 :
McKESSON CORPORATION,                                            :
                                                                 :
                                    Defendant.                   :
---------------------------------------------------------------- x

       PLAINTIFF’S EX-PARTE MOTION FOR ENTRY OF AN ORDER SEALING
       CERTAIN EXHIBITS TO DECLARATIONS IN SUPPORT OF RESPONSE TO
              DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

          Plaintiff, The Official Committee of Unsecured Creditors (the “Committee”) on behalf

 of the bankruptcy estate of The Great Atlantic & Pacific Tea Company, Inc., et al. (the

 “Debtors”) hereby submits this ex-parte motion (the “Seal Motion”) for the entry of an order,

 substantially in the form attached hereto as Exhibit B (the “Proposed Order”) pursuant to §

 107(b) of Title 11 of the United States Code, 11 §§ 101-1532 (the “Bankruptcy Code”), Rule



 {00025453v1 }
17-08264-rdd       Doc 32     Filed 09/06/19 Entered 09/06/19 12:17:57           Main Document
                                           Pg 2 of 8



9018 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 9018-

1 and 9077-1(b) of the Local Bankruptcy Rules for the Southern District of New York (“Local

Bankruptcy Rules”) authorizing the Committee to file under seal Exhibit H (“Exhibit H”) copy

of which is annexed hereto as Exhibit A, to the Declaration of Dawn DeVito in support of the

Committee’s response to the motion (the “Motion”) of McKesson Corporation (“McKesson”)

for summary judgment pursuant Bankruptcy Rule 7056 dated May 1, 2019, and respectfully

represents as follows:

                                        BACKGROUND

         1.      The Committee commenced the above-captioned adversary proceeding against

McKesson on July 13, 2017, seeking, pursuant to Bankruptcy Code §§ 547 and 550, avoidance

and recovery of preferential transfers from the Debtors to McKesson. The Motion seeks

summary judgment on all counts asserted in the Committee’s complaint. The Motion is

scheduled for hearing on September 16, 2019, and responsive papers are due on September 9,

2019.

                                 JURISDICTION AND VENUE

         2.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for

the Southern District of New York, dated December 1, 2016.

         3.      Venue is proper under 28 U.S.C. §§ 1408 and 1409.

                                      BASIS FOR RELIEF

         4.      Bankruptcy Code § 107(b) of the enables the Court to issue orders that protect

parties from the potential harm that could result from disclosing confidential information.

         On the request of a party in interest, the bankruptcy court shall on the
         bankruptcy court’s own motion, the bankruptcy court may . . . protect an


{00025453v1 }                                    2
17-08264-rdd        Doc 32     Filed 09/06/19 Entered 09/06/19 12:17:57             Main Document
                                            Pg 3 of 8



         entity with respect to a trade secret or confidential research,
         development, or commercial information . . . .

11 U.S.C. § 107(b).

         1.       Bankruptcy Rule 9018 provides the procedures by which a party may seek

 relief under Bankruptcy Code § 107(b):

         On motion or on its own initiative, with or without notice, the court may
         make any order which justice requires (1) to protect the estate or any
         entity in respect of a trade secret or other confidential research,
         development, or commercial information . . . .

Fed. R. Bankr. P. 9018.

         2.       Bankruptcy Rule 9018 sets forth the procedures by which a party may move

for relief under Bankruptcy Code § 107(b), and provides that “[o]n motion, or on its own

initiative, with or without notice, the court may make any order which justice requires (1) to

protect the estate of any entity in respect of a trade secret or other confidential research,

development, or commercial information….” Fed. R. Bankr. P. 9018.

         3.       Unlike its counterpart in Rule 26(c) of the Federal Rules of Civil Procedure,

Bankruptcy Code § 107(b) does not require an entity seeking such protection to demonstrate

“good cause.” See, e.g., Video Software Dealers Ass’n v. Orion Pictures Corp. (In re Orion

Pictures Corp.), 21 F.3d 24, 28 (2d Cir. 1994); Phar-Mor, Inc. v. Defendants Named Under

Seal (In re Phar-Mor, Inc.), 191 B.R. 675, 679 (Bankr. N.D. Ohio 1995). Rather, if the

material sought to be protected satisfies one of the categories identified in § 107(b), “the court

is required to protect a requesting party and has no discretion to deny the application.” In re

Orion Pictures Corp., 21 F.3d at 27.

         4.     Based an assertion made by McKesson in its Motion that Exhibit H, a supply

agreement and extension agreement (the “Supply Agreement”) between McKesson and the



{00025453v1 }                                      3
17-08264-rdd      Doc 32     Filed 09/06/19 Entered 09/06/19 12:17:57                Main Document
                                          Pg 4 of 8



Debtors, contains confidential business information, Exhibit H arguably satisfies at least one of

the categories in § 107(b). Confidential commercial information is defined as information that

would cause “an unfair advantage to competitors by providing them information as to the

commercial operations of the debtor.” In re Orion Pictures Corp., 21 F.3d at 27. Based on this

assertion confidentiality, McKesson provided a redacted version of the Supply Agreement with

its Motion. The Committee does not necessarily agree that the Supply Agreement contains

confidential commercial information and believes that the Court will need to see a full un-

redacted version of the Supply Agreement in order to properly rule on the Motion.

Accordingly, the Committee now seeks authority to file Exhibit H, an un-redacted copy of the

Supply Agreement under seal in support of its opposition to the Motion.

                                          NOTICE

         5.      No notice of this Motion has been provided to any person or party in interest

as allowed for under Bankruptcy Code § 107(b).

                                       CONCLUSION

         WHEREFORE, for the reasons set forth herein, the Committee respectfully requests

that the Court (i) enter the Proposed Order which is annexed hereto as Exhibit B and (ii) grant

such other and further relief as may be just and proper.

Dated: September 6, 2019                         RICH MICHAELSON MAGALIFF, LLP
                                                 Counsel for Plaintiff The Official Committee of Unsecured
                                                 Creditors on behalf of the bankruptcy estate of THE
                                                 GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,

                                                 By: /s/ Robert N. Michaelson___________
                                                         Robert N. Michaelson
                                                 335 Madison Avenue, 9th Floor
                                                 New York, New York 10017
                                                 646.453.7851
                                                 rmichaelson@r3mlaw.com



{00025453v1 }                                    4
17-08264-rdd    Doc 32   Filed 09/06/19 Entered 09/06/19 12:17:57       Main Document
                                      Pg 5 of 8



                                     EXHIBIT A

                            Exhibit H – Supply Agreement

                   (This document has been provided to the chambers.)




{00025453v1 }
17-08264-rdd    Doc 32   Filed 09/06/19 Entered 09/06/19 12:17:57   Main Document
                                      Pg 6 of 8




                                   EXHIBIT B

                                  Proposed Order




{00025453v1 }
 17-08264-rdd         Doc 32       Filed 09/06/19 Entered 09/06/19 12:17:57       Main Document
                                                Pg 7 of 8




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
In re:                                                           :
                                                                 :   Chapter 11
THE GREAT ATLANTIC & PACIFIC TEA                                 :
COMPANY, INC., et al.                                            :   Case No. 15-23007 (RDD)
                                                                 :
                                    Debtors.                     :
---------------------------------------------------------------- x
The Official Committee of Unsecured Creditors on :
behalf of the bankruptcy estate of THE GREAT                     :
ATLANTIC & PACIFIC TEA COMPANY, INC., :
et al.                                                           :   Adv. Proc. No. 17-08264 (RDD)
                                    Plaintiff,                   :
                                                                 :
                  v.                                             :
                                                                 :
McKESSON CORPORATION,                                            :
                                                                 :
                                    Defendant.                   :
 ----------------------------------------------------------------x

          ORDER SEALING CERTAIN EXHIBITS TO DECLARATIONS IN
           SUPPORT OF PLAINITIFF’S OPPOSITIO TO DEFENDANT’S
                   MOTION FOR SUMMARY JUDGMENT

          Upon the motion (the “Seal Motion”) of The Official Committee of Unsecured

 Creditors (the “Committee”) on behalf of the bankruptcy estate of The Great Atlantic & Pacific

 Tea Company, Inc., et al. (the “Debtors”) for the entry of an order (i) authorizing the

 Committee to file under seal certain Exhibit H (“Exhibit H”) to the Declaration of Dawn

 DeVito in support of the Committee’s response to the Motion of Defendant McKesson

 Corporation (“McKesson”) for summary judgment (the “Motion”); and this Court having

 jurisdiction to consider this matter under 28 U.S.C. §§ 157 and 1334; and it appearing that

 venue of these Chapter 11 cases and the Motion in this district is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409; and it appearing that this matter is a core proceeding pursuant to 28 U.S.C. §



 {00025453v1 }
17-08264-rdd        Doc 32     Filed 09/06/19 Entered 09/06/19 12:17:57               Main Document
                                            Pg 8 of 8



157(b); and this Court having determined that the relief requested in the Seal-Motion is in the

best interests of the Committee, the Debtors, McKesson and other parties in interest; and it

appearing that no notice of the Seal-Motion has been given or is necessary; and after due

deliberation thereof; and good and sufficient cause appearing therefor;

IT IS HEREBY ORDERED THAT:

         1.       The Seal Motion is granted as set forth herein.

         2.       The Committee is authorized to file an Exhibit H under seal, which will remain

under seal and confidential, except that copies will be provided to the Court.and shall not be made

available to any party without the consent of the Debtors, the Committee and McKesson, may not be

filed on the public docket.

         3.       The Committee shall submit un-redacted copies of the Exhibit H to the Clerk of

this Court under seal in an envelope, clearly indicating that the same has been filed under seal

by order of the United States Bankruptcy Court for the Southern District of New York.

         4.     The Committee shall unseal or dispose of Exhibit H at the conclusion of the

 matter.

         5.       Entry of this Order is without prejudice to the rights of any party in interest, or

the Office of the United States Trustee, to seek to unseal Exhibit H, or any part of it.

         6.       The Committee is authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order.

         7.       This Court shall retain jurisdiction with respect to all matters relating to

the implementation or interpretation of this Order.

Dated: White Plains, New York
       September ___, 2019
                                                        Robert D. Drain
                                                        United States Bankruptcy Judge


{00025453v1 }                                       2
